Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to application 16/559,319 filed on 09-03-2019.   Claims 1-20 are pending.    

Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.   Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,939,139. Although the claims at issue are not identical, they are not patentably distinct from each other because, the current (16/559,319) claim limitations are broader than claims 1-18 of U.S. Patent No. 9,939,139 as shown in the table below.
Instant   Application No. 16/559,319
                       US PAT. 9,939,139
1. A system for processing audio signals, the system comprising: a passive headset comprising speakers, one or more light emitting diodes (LEDs), and LED driver circuitry, wherein the headset is operable to: receive an electrical signal comprising an audio signal and an LED control signal; separate the audio signal and the LED control signal; communicate the audio signal to the speakers; communicate the LED control signal to the LED driver circuitry; and generate a bias voltage for each of the one or more LEDs utilizing the LED driver circuitry and the LED control signal.
1. A system for processing audio signals, the system comprising: a passive headset comprising speakers, one or more light emitting diodes (LEDs), and LED driver circuitry comprising voltage multiplier circuitry that comprises one or more stages, each stage with a capacitor and a diode pair, wherein the headset is operable to: receive an electrical signal comprising an audio signal and an LED control signal; filter out the LED control signal from the received electrical signal and communicate a resulting output audio signal to the speakers; filter out the audio signal from the received electrical signal and communicate a resulting output LED control signal to the LED driver circuitry; generate a bias voltage for each of the one or more LEDs utilizing the LED driver circuitry and the output LED control signal; and configure a light output of the LED utilizing the generated bias voltage.



Claim Rejections - 35 USC § 103
5.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
8.          Claims 1-4, 7-14, 17-20, 22 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moran  (US PAT. 5,914,917) in view of Mohammad et al. (US 2014/0003635).   
     Consider Claim 1, Moran teaches a system for processing audio signals (abstract), the system comprising: a passive headset comprising speakers (headset 58 with speakers 55L and 55R which does not comprise Its own power supply as it uses cables to carry audio, Fig.6, Col,4 line.9-28), one or more light emitting diodes (LEDs) (light emitting diode (LED) displays SSL and 58R, Col.4 line.30-34), arid LED driver 
       receive an electrical signal comprising an audio signal and an LED control signal (as seen in Fig.2, headset 58 comprises audio signal cables 54R and 54L which leads to the LED display 56R and 58L and transmits the audio signals to the headset speakers, respectively. These audio signal cables carry the electrical signal for both the LED control and audio which are processed through processing circuit 32, Electrical signal 112 that is processed comprises both the LED contra! signal and audio signal, Fig.6, Fig. 1. Col.3 line.28-40, Col.4 line. 17-42, Col.5 line.49-67, Col.6 in. 1-7, Col. 7 line.21-28);
   separate (by filter out) the LED control signal from the received electrics! signal and communicate the audio signal to the speakers (as see fig.6, signal 112 comprising the audio signal and LED control signal, is filtered through high pass filter 132 to communicate the audio signals to the speakers 55L and 55R, Col.7 line.81 -87, Col,8 line 1-6); 
        communicate the LED control signal to the LED driver circuitry (as see Fig.6, signal 112 comprising the audio signal and LED control signal, is filtered through band pass filter 133 and outputs the LED contra! signal to the LED driver circuitry, Col.7 line.37-60);  
    generate a bias voltage for each of the one or more LEDs utilizing the LED driver circuitry and the output LED control signal (the LED control signal is a filter signal in which a bias voltage is applied as see in Fig.5 and Fig.6 with voltage to frequency graph, Col.7 line 27-60); and configure a light output of the LED utilizing the generated 
       However, Strasberg is in the field of audio signal processing (a headset with controller to input an audio signal to a headset, abstract) and teaches wherein the headset is operable to: receive and process electrical signals (the multimodal headset 10 is operable to play an input signal (i.e, a sound or music signal) received from a detachable headset cable 62. As the multimodal headset 10 is in stereo, the input signal may be received on two channels (i.e. a left and a right channel). Ones received, the input signal is operable to be outputted through either the first and second earphone speakers 24, 44 or the first and second external speakers 28, 48. A controller 100, 100' in preferred embodiments (hereinafter referred to as controller 100) is configured with the multimodal headset 10 for operating the multimodal headset 10 in at least three modes. The controller 100 may be disposed within either {fie first casing 21 of the first earpiece 20 or the second casing 41 of the second earpiece 40, located within the multimodal headset 10. The controller comprises an amplifier and circuits in order to process and output the signals, (0029), (0034), [0036]); and generate(see fig. 2A(VCC) a bias voltage for each of the one or more LEDs(see fig. 2A(DA-DD)) utilizing the LED driver circuitry and the LED control signal( fig. 2A abstract and paragraphs[0041]-[0050]).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the configuration of Strasberg in the invention of Moran by incorporating the signal processing circuits within the 
       Consider Claim 2, Moran lacks in the teaching of the system, wherein an amplifier coupled to the headset via an audio cable generates the received electrical signal.
    However, Moran does disclose the headset comprising an audio cable that receives the electrical signal (audio cables 54L and 54R that receives the electrical signal, Col .4 line.23-34). Strasberg teaches wherein the system an amplifier is coupled to the headset via an audio cable that generates the received electrical signal (speaker amplifier circuit 108 can be coupled to headset 10 through cable headset 62 through the external speakers 28,48 In order to amplify the audio signals. [0029], [0032], [0036], [0040]).
      Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the amplifier of Strasberg with the headset and cables of Moran to generate the electrical signals. The motivation would have been, to produce a clearer and optima! audio output (Strasberg, [0014], [0040]).
   Consider Claim 3, Moran lacks in the teaching of the system, wherein the amplifier comprises audio signal generation circuitry and control signal generation circuitry.
Strasberg teaches wherein the system an amplifier is coupled to the headset via an audio cable that generates the received electrical signal (speaker amplifier circuit 108 can be coupled to headset 10 through cable headset 62 through the external speakers 28,48 in order to amplify the audio signals. [0029], [0032], [0036], [0040]).


    Consider Claim 4. Moran lacks in the teaching of the system, wherein the amplifier comprises a mixer that sums an audio a signal from the audio signal generation circuitry with a control signal from the control signal generation circuitry.
   However, Moran does disclose a mixer (the high pass filter 132 is a 5th order Chebysbev filter at 1384 Hz. The resultant signal 116 is then mixed in a doubly-balanced mixer 134 with a square wave signal at 16.384 kHz to products a signal having a spectrum with two portions. The lower frequency portion 136 lies between 0 Hz and 15000 Hz and the upper frequency portion 138 lies between 17768 Hz and 32768 Hz. The upper frequency portion 138 is filtered out by a conventional low pass filter 140 to produce an audio signal 142 5 having a spectrum 144 that is substantially the same as the original signal spectrum 86 (see Fig, 3), Col.7 line.61-67,Col.8 line 1-6), Strasberg teaches wherein the system an amplifier is coupled to the headset via art audio cable that generates the received electrical signal (speaker amplifier circuit 108 can be coupled to headset 10 through cable headset 62 through the external speakers 28,48 in order to amplify the audio signals, [0029], [0032], [0036], [0040]).
    Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the amplifier of Strasberg with the mixer o! Moran in order to sum an audio a signal from the audio signal generation circuitry with a control signal 
Consider Claim 7, Moran teaches the system, wherein the system comprises a low-pass fiber that filters out the LED control signal and allows the audio signal to pass (the upper frequency portion 138 is filtered out by a conventions! low pass fitter 140 to produce art audio signal 142 having a spectrum 144 that is substantially the same as the original signal spectrum 86 (see Fig. 3), Col.8 line.3-6; but lacks the teaching of the headset comprising processing circuitry.
     Strasberg teaches wherein the system the headset receives an input signal comprising an audio control signal and a controller to process the signals to input those audio signals to the headset speakers (the multimodal headset 10 is operable to play an input signal (i.e. a sound or music signal) received from a detachable headset cable 62. As the multimodal headset 10 is in stereo, the Input signal may be received on two channels (i.e. a left and a right channel). Once received, the input signal is operable to be outputted through either the first and second earphone speakers 24. 44 or the first and second external speakers 28, 48. A controller 100, 100‘ in preferred embodiments {hereinafter referred to as controller 100) is configured with the multimodal headset 10
for operating the multimodal headset 10 in at least three modes. The controller 100 may be disposed within either the first casing 21 of the first earpiece 20 or the second casing 41 of the second earpiece 40, located within the multimodal headset 10. The controller comprises an amplifier and circuits in order to process and output the signals, [0029], [0034j, [0036]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the configuration of Strasberg in the invention o! Moran by incorporating the signal processing circuits including the low pass-filters within the headset. The motivation would have been to make a more compact system rather than having separate processing devices for the processing of the control signals (Strasberg. Paragraphs[0014], [0034], [0035]).
Claim 17, it is essentially similar to claim 7 and is rejected for the reason stated above apropos to claim 7.
   Claim 22, it is essentially similar to claim 7 and is rejected for the reason stated above apropos to claim 7.
  Consider Claim 8, Moran discloses the system, wherein the system comprises a band-pass filter that filters out the audio signal and allows the LED control signal to pass to the LED driver circuitry (as seen in Fig.6, signal 112 goes through a band-pass filter 130 in order to filter out audio signals and output an LED control signal, Col.7 In.37-60) but lacks the teaching of the headset comprising processing circuitry. Strasberg teaches wherein the system the headset receives an input signal comprising an audio control signal and a controller to process the signals to input those audio signals to the headset speakers (the multimodal headset 10 is operable to play an input signal (i.e a sound or music signal) received from a detachable headset cable 62. As the multimodal headset 10 is in stereo, the input signal may be received on two channels (i.e. a left and a tight channel). Once received, the input signal is operable to be outputted through either the first and second earphone speakers 24, 44 
    Therefore, it would have been obvious to one of ordinary skill in the art at the time of the Invention to use the configuration of Strasberg in the invention of Moran by incorporating the signal processing circuits including the band-pass filter within the headset. The motivation would have been to make a more compact system rather than having separate processing devices for the processing of the control signals (Strasberg, paragraphs[0014], [0034], [0035)).
     Consider Claim 9, Moran lacks in the teaching of the system, wherein the band-pass filter comprises a plurality of filters each tuned to a LED control signal for a different LED of the one or more LEDs. However, Moran does disclose a band-pass filter for controlling each LED al a specific frequency {as seen in Fig.6, signal 112 goes through a band-pass After 130 in order to filter out audio signals and tune the output to an LED control signal to output to LED display SSR and 56L. Col.7 In.37-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a band-pass filter comprising a plurality of filters each tuned to a LED control signal for a different LED of the one or more I. EDs, since the addition of filters to the existing filter comprises only routine skill in the art. The motivation 
    Consider Claim 10, Moran teaches the system wherein a light output of the one or more LEDs is configured utilizing the bias voltages generated for each of the one or more LEDs(the LED control signal is a filter signal in which a bias voltage is applied as see in Fig.5 and Fig.6 with voltage to frequency graph, Col.7 line 27-60). 
   Claim 19, it is essentially similar to claim 10 and is rejected for the reason stated above apropos to claim 10.
   Claim 23, it is essentially similar to claim 10 and is rejected for the reason stated above apropos to claim 10.
   Consider Claim 11, Moran teaches a method for processing audio signals (abstract), the system comprising: a passive headset comprising speakers (headset 58 with speakers 55L and 55R which does not comprise Its own power supply as it uses cables to carry audio, Fig.6, Col,4 line.9-28), one or more light emitting diodes (LEDs) (light emitting diode (LED) displays SSL and 58R, Col.4 line.30-34), arid LED driver circuitry (LED contra! signals are processed through LED tone detector 131 and are used to drive the LEDs, Col.7 line.37-60), wherein the system is operable to: 
       receive an electrical signal comprising an audio signal and an LED control signal (as seen in Fig.2, headset 58 comprises audio signal cables 54R and 54L which leads to the LED display 56R and 58L and transmits the audio signals to the headset speakers, respectively. These audio signal cables carry the electrical signal for both the LED control and audio which are processed through processing circuit 32, Electrical signal 112 that is processed comprises both the LED contra! signal and 
   separate (by filter out) the LED control signal from the received electrics! signal and communicate the audio signal to the speakers (as see fig.6, signal 112 comprising the audio signal and LED control signal, is filtered through high pass filter 132 to communicate the audio signals to the speakers 55L and 55R, Col.7 line.81 -87, Col,8 line 1-6); 
        communicate the LED control signal to the LED driver circuitry (as see Fig.6, signal 112 comprising the audio signal and LED control signal, is filtered through band pass filter 133 and outputs the LED contra! signal to the LED driver circuitry, Col.7 line.37-60);  
    generate a bias voltage for each of the one or more LEDs utilizing the LED driver circuitry and the output LED control signal (the LED control signal is a filter signal in which a bias voltage is applied as see in Fig.5 and Fig.6 with voltage to frequency graph, Col.7 line 27-60); and configure a light output of the LED utilizing the generated bias voltage (light output is configured at tone detector 131 and outputs the LED control signal to the headset 58, Col.7 line.37-60); but, Moran does not explicitly teach wherein the headset is operable to: receive and process electrical signals.
       However, Strasberg is in the field of audio signal processing (a headset with controller to input an audio signal to a headset, abstract) and teaches wherein the headset is operable to: receive and process electrical signals (the multimodal headset 10 is operable to play an input signal (i.e, a sound or music signal) received from a detachable headset cable 62. As the multimodal headset 10 is in stereo, the input 
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the configuration of Strasberg in the invention of Moran by incorporating the signal processing circuits within the headset. The motivation would have been to make a more compact system rather than having separate processing devices for the processing of the control signals (Strasberg, paragraph[0014], [0034], [0035]).
   Consider Claim 12, Moran lacks in the teaching of the method, wherein an amplifier coupled to the headset via an audio cable generates the received electrical signal. However. Moran doss disclose die headset comprising an audio cable that receives the electrical signal (audio cables 54L and 54R that receives the electrical signal, Col.4 line.23-34).

     Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use tine amplifier of Strasberg with the headset and cables of Moran to generate the electrical signals. The motivation would have been to produce a clearer and optimal audio output (Strasberg, [0014], [0040]).
    Consider Claim 13, Moran in the teaching of the method, wherein the amplifier comprises audio signal generation circuitry and control signal generation circuitry.
Strasberg teaches wherein the system an amplifier is coupled to the headset via an audio cable that generates foe received electrical signal (speaker amplifier circuit 106 can be coupled to headset 10 through cable headset 62 through the external speakers 28,48 in order to amplify the audio signals, [0029], [0032], [0036], [0040]). Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to use the amplifier of Strasberg with the headset and cables of Moran to generate the electrical signals. The motivation would have been to produce a clearer and optimal audio output (Strasberg, [0014], [0040]).
   Consider Claim 14, Moran lacks in the teaching of the method, wherein the amplifier comprises a mixer that sums an audio a signal from the audio signal generation circuitry with a control signal from the control signal generation circuitry.
However. Moran does disclose a mixer (the high pass filter 132 is a 5th order Chebyshev filter at 1384 Hz. The resultant signal 116 is than mixed in a doubly- produce an audio signal 142 S having a spectrum 144 that is substantially the same as the angina! signal spectrum 88 (see FIG. 3), Col.7, line.61-87. Col.8 line, 1-6).
   Strasberg teaches wherein the system an amplifier is coupled to the headset via an audio cable that generates the received electrical signal (speaker amplifier circuit 108 can be coupled to headset 10 through cable headset 62 through the external speakers 28,43 in order to amplify the audio signals, [00293. [0032], [0036], [0040]). Therefore, it would have base obvious !o one of ordinary skill in the art at the time of the invention to use the amplifier of Strasberg with the mixer of Moran in order to sum an audio a signal from the audio signal generation circuitry with a contra! signal from the control signal generation circuitry. The motivation would have been to produce a clearer and optimal audio output (Strasberg, [0014], [0040]).
     Consider Claim 17, Moran discloses the method, wherein the system comprises a low-pass filter that filters out the LED control signal and allows the audio signal low-pass (the upper frequency portion 138 is filtered out by a conventional low-pass filter 1-40 to produce an audio signal 142 having a spectrum 144 that is substantially the same as the original signal spectrum 86 (see FIG. 3), Col.8 line 3-6) but lacks the teaching of the headset comprising processing circuitry.

    Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the configuration of Strasberg in tits invention of Moran by
incorporating the signal processing circuits including the tow pass-filters within the headset. The motivation would have been to make a more compact system rather than having separate processing devices for the processing of the control signals (Strasberg, paragraphs [0014], [0034], [0035]).
     Consider Claim 18, Moran discloses the method, wherein the system comprises a band -pass filter that niters out the audio signal and allows the LED control signal to pass to the LED driver circuitry (as seen in Fig.6, signal 112 goes through a band-
    Strasberg teaches wherein the system the headset receives an input signal comprising an audio control signal and a contrails to process the signals to input those audio signals to the headset speakers (the multimodal headset 10 is operable to play an input signal (be. a sound or music signal) received from a detachable headset cable 62. As the multimodal headset 10 is in stereo, the input signal may be received on two channels (i.e. a left and a light channel). Once received, the input signal is operable to be outputted through either the first and second earphone speakers 24, 44 or the first and second external speakers 28, 48. A controller 100. 100’ in preferred embodiments (hereinafter referred to as controller 100) is configured with the multimodal headset 10 for operating the multimodal headset 10 in at least three modes. The controller 100 may has disposed within either the first casing 21 of the first earpiece 20 or the second cosine 41 of the second earpiece 40, located within the multimodal headset 10. The controller comprises an amplifier and circuits in order to process and output the signals, [0029], [0034], (0036|).

    Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a band-pass filter comprising a plurality of filters each tuned to a LED control signal for a different LED of the one or more LEDs, since the addition of filters to the existing filter comprises only routine skill in the art. The motivation would have been to have more control over the LEDs in order to vary aspects such as color, duration, or intensity.
    Consider Claim 20. Moran discloses a system for processing audio signals (abstract), the system comprising: an audio generating circuitry (system comprises CD player 70 and playback apparatus 52 that generate audio signals. Col.4 line. 1 7-20. Col.5 line.43-55), control signal generating circuitry (the processing circuit 32 includes a microcontroller 45 which controls various functions oi the circuit 32, including receiving and interpreting the commands from the terminal 34, Col.3 line.41-44), and a mixer (mixer 134, Cot.7, line 64-67), and combining an electrical signal that is a sum of an audio signal and an LED control signal utilizing the audio (the filter 106 is a love pass filter exhibiting a 4th-order Chebyshev response with a pass-bond ripple of 0.5 dB. Next, the audio signal having the spectrum 88 is added to the audio signal 108 in a conventional analog summer 110 to produce the desired audio signal 112 which  system is operable to:       receive an electrical signal comprising an audio signal and an LED control signal (as seen in Fig.2, headset 58 comprises audio signal cables 54R and 54L which leads to the LED display 56R and 58L and transmits the audio signals to the headset speakers, respectively. These audio signal cables carry the electrical signal for both the LED control and audio which are processed through processing circuit 32, Electrical signal 112 that is processed comprises both the LED contra! signal and audio signal, Fig.6, Fig. 1. Col.3 line.28-40, Col.4 line. 17-42, Col.5 line.49-67, Col.6 in. 1-7, Col. 7 line.21-28);
   separate (by filter out) the LED control signal from the received electrics! signal and communicate the audio signal to the speakers (as see fig.6, signal 112 comprising the audio signal and LED control signal, is filtered through high pass filter 132 to communicate the audio signals to the speakers 55L and 55R, Col.7 line.81 -87, Col,8 line 1-6); 
        communicate the LED control signal to the LED driver circuitry (as see Fig.6, signal 112 comprising the audio signal and LED control signal, is filtered through band pass filter 133 and outputs the LED contra! signal to the LED driver circuitry, Col.7 line.37-60);  

However, Strasberg is in the field of audio signal processing (a headset with controller to input an audio signs! to a headset, abstract.) and teaches wherein She system the headset is. operable to receive and process electrical signals and a controller to process the signals to input those audio signals; to the headset speakers (the multimodal headset 10 is operable to play an input signal (i.e. a sound or music signal) received from a detachable headset cable 82. As the multimodal headset 10 is in stereo, the input signal may be received on two channels (i.e. a left and a right channel). Once received, the input signal is operable to be outputted through either the first and second earphone speakers 24, 44 or the first and second external speakers 28. 43. A controller 100, 100' in preferred embodiments (hereinafter referred to as controller 100) is configured with the multimodal headset 10 for operating the multimodal headset 10 in at least three modes. The controller 100 may be disposed within either the first casing 21 of the first earpiece 20 or the second casing 21 of the 
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the configuration of Strasberg in the invention of Moran by incorporating the signal processing circuits within the headset. The motivation would have been to make a more compact system rather than having separate processing devices for the processing of the control signals (Strasberg, paragraph[0014], [0034], [0035]).

9. Claims 5 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moran (US PAT. 5,914,914) as modified by Strasberg (US 2014/0126755) as applied to claims 1,11 above, and further in view of Patino et al.(US 2005/0079885).
    Consider Claim 5, Moran lacks in the teaching of the system, wherein the headset is operable to receive the electrical signal via a 4-pole audio cable.
Patino is in the field of audio signal processing systems (abstract, [0007]) and teaches wherein the headset is operable to receive the electrical signal via a 4-pole audio 
Therefore, it would have been obvious to one of ordinary skill in the ad at the time of the invention to use the 4-pole audio cable of Patino in the invention of Moran. The
motivation would have been to use a standard headset design in or der to be more versatile (Patino, [0003]).
     Consider Claim 15, Moran lacks in the teaching of the method, comprising receiving the electrical signal via a 4- pole audio cable.
     Patino is in the field oi audio signal processing systems (abstract, (00071) and teaches wherein the headset is operable to receive the electrical signal via a 4-pote audio cable (the wireless communication device 102 arid headset 104 are also generally shown in FIG, 1. The interconnection 203, according to a preferred embodiment of the present invention, is implemented using a plurality of electrical contacts between a plug (at the headset interface 202) and a jack (at the radio interface 201). in one preferred embodiment, the jack is a five contact, four pole, stereo audio jack, and the plug is a four contact stereo audio plug, as will be discussed in more detail below, (0024)).
.

10. Claims 6, 16 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moran (US PAT. 5,914,914) as modified by Strasberg (US 2014/0126755) as applied to claims 1,10 above, and further in view of Bank et al.(US 2004/0066942).
Consider Claim 6, Moran lacks in the teaching of the system, wherein the LED driver circuitry comprises a step-up transformer.
     Banks teaches wherein the system comprises a step up transformer (the transformer 10 accepts an input signal to a primary winding 12, which is than converted into a higher voltage and output through the secondary winding 11 and a self biasing circuit with step up transformer 122, [0032], [0030], [0058]).
   Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the step up transformer of Bank with the LED driver circuit of Moran. The motivation would have been to produce a more compact device in which LEDs can be driven at various voltages (Bank, abstract, [0039]).
   Claim 21, it is essentially similar to claim 6 and is rejected for the reason stated above apropos to claim 6.
    Consider Claim 16. Moran lack's in the leaching of the method, wherein the LED driver circuitry comprises a step-up transformer.

     Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the step up transformer of Bank with the LED driver circuit of Moran. The motivation would have beers to produce a more camped device in which LEDs cart be driven at various voltages (Rank, abstract. [0039]).


                                                                 Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Jones (US PAT. 7,103,188) and Walsh (US 20120039482) are cited to show other related passive headset with dynamically controlled leds.

12.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M (SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 10-17-2021